 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                          No. 2:18-cv-0426 JAM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    HARMON, et al.,
15                        Defendants.
16

17           On August 1, 2019, defendant Harmon filed a motion for summary judgment. Plaintiff

18   has not opposed the motion. Plaintiff will be ordered to file a response to the motion for

19   summary judgment within 30 days. If plaintiff does not file a response, this action will be

20   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

21           Also, on August 12, 2019, plaintiff filed document titled “2nd Amended Complaint.”

22   However, plaintiff was not granted leave to amend, nor has he filed a motion explaining why

23   leave to amend should be given. Therefore, the “2nd Amended Complaint” will be stricken.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Within thirty days of the date of this order, plaintiff shall file an opposition to

26   defendant Harmon’s motion for summary judgment or a statement of non-opposition. Failure to

27   /////

28   /////
                                                         1
 1   comply with this order will result in dismissal of this action pursuant to Federal Rule of Civil

 2   Procedure 41(b).

 3          2. Plaintiff’s August 12, 2019 “2nd Amended Complaint” is stricken.

 4   Dated: September 9, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     hume0426.46osc
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
